April 23, 2012 Via EDGAR U.S. Securities and Exchange Commission Jennifer Hardy, Special Counsel Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: Colfax Corporation Form 10-K for Fiscal Year Ended December 31, 2011 Filed February 23, 2012 File No. 1-34045 Dear Ms. Hardy: On behalf of Colfax Corporation (“the Company”), this letter confirms the conversation with your office on Friday, April 20th regarding the Company’s response to the staff’s comments, dated March 21, 2012, relating to certain risk factors identified in the Company’s Form 10-K for the Fiscal Year Ended December 31, 2011. As discussed, the Company continues to collect and analyze sales and order data from its business units, along with other information related to the business units’ contacts as requested in your March 21st letter.The Company finds that additional time is required to complete its review of the data necessary to respond to the questions posed in your letter.Thus, in accordance with Friday’s conversation on this subject, the Company is requesting an extension of time to respond to your letter to and including May 4, 2012.The Company will endeavor to submit its response prior to this date. ***** KELLEY DRYE & WARREN LLP U.S. Securities and Exchange Commission April 23, 2012 Page Two If you have any questions, please do not hesitate to contact me at (202) 342-8841. Sincerely, /s/ Eric McClafferty Eric McClafferty
